t c no united_states tax_court coal property holdings llc coal land manager llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in p donated a conservation_easement to a qualified or- ganization the easement deed provided that if the property were sold following judicial extinguishment of the easement the donee organization would receive a share of the proceeds after the satis- faction of prior claims determined by a formula under the formula the donee’s share was equal to the property’s fair_market_value fmv at the time of sale minus any increase in value after the date of th e grant attributable to improvements multiplied by a fraction specified in sec_1_170a-14 income_tax regs alternative- ly if this formula produced a result different from that required by the regulation the deed provided that the donee would receive a share of the proceeds as determined by the regulation held the easement does not satisfy sec_1_170a-14 income_tax regs because the portion of the proceeds to which the donee is entitled is improperly reduced by a amounts paid in satis- faction of prior claims against p and b amounts inuring to p that are attributable to i appreciation in the value of improvements existing when the easement was granted plus ii the fmv of any improve- ments p subsequently made to the property pbbm-rose hill ltd v commissioner 900_f3d_193 5th cir followed held further the alternative calculation of proceeds speci- fied in the deed which is applicable only if the deed’s formula is de- termined to be different from that required by the regulation con- stitutes a condition_subsequent saving clause that will not be judi- cially enforced 774_f3d_221 4th cir aff’g 140_tc_1 followed held further r properly disallowed in its entirety the char- itable contribution deduction claimed by p because the conservation_purpose of the easement was not protected in perpetuity as required by sec_170 john p barrie william g driggers and jerome a breed for petitioner sergio garcia-pages andrew m tiktin michelle m robles and timothy a sloane for respondent opinion lauber judge in date coal property holdings llc coal holdings acquired big_number acres of land in tennessee that had been subject_to sur- face mining during the last century three weeks later an entity owned by an investor acquired a interest in coal holdings for dollar_figure million three days later coal holdings donated a conservation_easement over the property to a tennessee land trust on its federal_income_tax return for coal holdings claimed for this donation a charitable_contribution_deduction of dollar_figure million the internal_revenue_service irs or respondent issued coal holdings’ tax mat- ters partner tmp or petitioner a notice of final partnership administrative adjust- ment fpaa that disallowed the deduction in full the tmp timely petitioned this court for review respondent has filed a motion for partial summary_judgment urging three alternative grounds for denying the claimed deduction at this stage of the case we find it necessary to address only one of these theories namely that the ease- ment does not meet the requirements for a charitable_contribution_deduction be- cause the conservation_purpose was not protected in perpetuity see sec_170 that is because the charitable grantee was not absolutely entitled to a proportionate share of the proceeds in the event the property was sold follow- ing a judicial extinguishment of the easement see carroll v commissioner 1unless otherwise indicated all statutory references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round most monetary amounts to the nearest dollar t c sec_1_170a-14 income_tax regs we will grant respondent’s motion for partial summary_judgment on this ground background there is no dispute as to the following facts which are drawn from the par- ties’ motion papers and the attached declarations and exhibits coal holdings had its principal_place_of_business in georgia when the petition was filed a the property this case involves a big_number acre tract of land in campbell county tennes- see property although not actively mined within the last years the property during the previous century had been periodically subject_to surface mining for coal more recently the property has been partially reclaimed by force of nature lindsay land llc lindsay land acquired the property by capital contri- bution in in lindsay land executed an oil_and_gas lease lease with a pair of lessees the lessees contracted to pay lindsay land a one-eighth royalty on oil or gas extracted from the property with the lease to remain in effect so long as any crudes are produced or operations for drilling are continued the lease provided that the lessees’ rights would not be affected by lindsay land’s transfer of its interest in the property or in the lease twenty natural_gas wells were drilled on the property pursuant to the lease and were still operat- ing when the conservation_easement was granted in date lindsay land entered into an agreement with edward goodman the owner of an adjacent property goodman property this agree- ment was executed to enable lindsay land to enter the goodman property for the purpose of i extracting coal from the subsurface of the property using current mineable techniques and facilities that will be located on the goodman property and ii transporting such coal across the goodman property in ex- change lindsay land agreed to pay a wheelage fee for the right to transport coal across the goodman property and a royalty on any marketable coal extracted by lindsay in this manner b ownership_change in date articles of organization were filed for lcv fund xii llc lcv fund xii a georgia limited_liability_company paul e viera jr an investor then acquired a interest in lcv fund xii through green zone investments llc viera made a capital_contribution of dollar_figure to lcv fund xii in date articles of organization were filed for coal holdings which elected to be treated as a partnership for federal_income_tax purposes the partnership was initially owned by lindsay land and lindsay mining manager llc lindsay manager of which lindsay land was initially the sole member on date lindsay land executed a quitclaim_deed trans- ferring all its interest in the property to coal holdings on date a purchase and sale agreement was executed among lindsay land lindsay manager and lcv fund xii when the dust cleared lcv fund xii ended up owning a interest in the capital and profits of coal holdings in exchange for a payment of dollar_figure three days later on date coal holdings conveyed an open space conservation_easement over the property to foothills land conservancy conservancy a tax-exempt_organization under sec_501 and c and a qualified_organization for purposes of sec_170 the deed was recorded the next day c the easement deed mining-related provisions the conservation_easement and declaration of restrictive covenants easement deed states that its interpretation is governed by tennessee law the 13th whereas clause recites that the easement would prevent any and all surface 2respondent represents that he has not verified this payment but assumes for purposes of this motion that it was made mining on the property in perpetuity thus allowing the land to continue to recover from the mining that took place periodically during the last years it recites that mountaintop mining-valley fill techniques --a form of surface mining-- are known to be highly destructive to both environment and human health and that a conservation_easement would ensure that such destructive mining techniques would never occur on the property the 14th whereas clause recites that a conservation_easement would provide a glimpse into the long-term effects of surface mining section dollar_figure reserves to the grantor the right to allow the property to be used for scientific research on the natural reclamation of strip mining areas the property is described as a good candidate for such study because there cannot be any subsequent surface mining on the property sec_3_3 of the easement deed prohibits t he filling excavating dredg- ing surface mining including mining for coal drilling or any removal of minerals from the property no surface mining of any kind particularly any surface mining in violation of sec_170 shall be permitted sec_170 generally provides that a conservation_purpose shall not be treated as protected in perpetuity if at any time there may be extraction or remov- al of minerals by any surface mining method sec_3_3 of the easement deed specifies two exceptions to this general ban on mineral extraction first it permits the maintenance and use of natural_gas wells pursuant to the terms of the l ease currently in place second t o the extent coal holdings owns the mineral rights with respect to the property it allows the exploration for or development and extraction of minerals by any mining method unless in the reasonable discretion of grantee such activity would significantly impair or interfere with the conservation purposes of this easement section dollar_figure notes that t here are currently several natural_gas wells on the property as well as two cell phone communication towers it provides that those uses will continue subject_to the terms and conditions of the documents establishing such uses coal holdings commits to making reasonable efforts to ensure that the lessees conduct their operations so as to prevent any damage to the timber forest products and other conservation interests judicial extinguishment provisions if circumstances should arise in the future that render the conservation pur- poses impossible to accomplish sec_9_1 of the easement deed states that the easement can only be terminated or extinguished by judicial proceedings in a court of competent jurisdiction if the property is sold following such judicial action t he amount of the proceeds to which the grantee shall be entitled after the satisfaction of prior claims shall be the stipulated fair_market_value of this easement as determined in accordance with sec_9_2 or s ection 170a-14 income_tax regs if different from sec_9_2 in the event of a condemnation the grantee is likewise entitled to receive a share of the proceeds as determined by the ratio set forth in sec_9_2 sec_9_2 specifies how the fair_market_value of the easement shall be de- termined for this purpose this easement constitutes a real_property interest immediately vested in grantee which the parties stipulate to have a fair market val- ue determined by multiplying a the fair_market_value of the property unencumbered by this easement minus any increase in value after the date of this grant attributable to improvements by b a fraction the numerator of which is the value of this easement at the time of the grant and the denominator of which is the value of the property with- out deduction of the value of this easement at the time of this grant for purposes of this section the ratio of the value of this ease- ment to the value of the property unencumbered by this easement shall remain constant it is intended that this sec_9_2 be interpreted to adhere to and be consistent with section 170a- g ii income_tax regs when the easement was granted the improvements to the property included natural_gas wells two cell phone towers various roads and various electricity installations sec_4 of the easement deed reserves to coal holdings the right to provide utilities to any permitted structure through underground lines pro- vided that any utilities supplied to the structures located on the property at the time of this easement by overhead lines shall be permitted to remain in place section dollar_figure reserves to coal holdings the right to install and maintain roads and or driveways for vehicular access to areas of the property on which the exist- ing and additional structures and related ancillary improvements are and may be constructed d coal holdings’ tax_return coal holdings timely filed form_1065 u s return of partnership income for its taxable_year ending date on that return it claimed a chari- table contribution deduction of dollar_figure million for its donation of the easement it allocated this deduction among its partners in proportion to their respective capital and profits interests as follows coal land manager llc lindsay land lcv fund xii total dollar_figure big_number big_number big_number coal holdings included with its return a copy of an appraisal that relied on the before and after method to value the easement see sec_1_170a-14 and ii income_tax regs the appraisal concluded that the highest_and_best_use of the big_number acres unencumbered by the easement would be an owner operated coal mining operation it reasoned that the most viable and reasonable option would be a subsurface mine that would access the coal seams through the adjacent goodman property a technical report appended to the appraisal concluded that because most of the property was very sparsely populated the potential social consequences of the surface effects of underground mining especially from mine subsidence are minimal for room-and-pillar mining employing a discounted cashflow analysis the appraisal concluded that the property had a before value of approximately dollar_figure million as a conceptual mining operation in determining the property’s after value the appraisers assumed that the restrictions as imposed by the easement will not permit any subsequent develop- ment nor coal mining on the big_number conserved acres the appraisal accordingly concluded that the highest_and_best_use of the property after imposition of the easement would be for agricultural and recreational purposes after considering four regional sales of unencumbered rural property deemed comparable the ap- praisers determined a value of dollar_figure per acre which yielded a rounded value of dollar_figure million for the entire property subtracting the after value from the before value the appraisal determined a value of dollar_figure million for the easement 3for purposes of calculating the before and after values the appraisal ignored income from the natural_gas wells because of the relatively small amount of income generated coal holdings included with its return form_8283 noncash charitable_contributions form_8283 directs the taxpayer to provide the irs with certain information regarding contributions of this sort when a taxpayer donates prop- erty other than publicly_traded_securities valued in excess of dollar_figure the taxpayer must provide a description of the donated property a brief summary of its physical condition its appraised fair_market_value the date the property was acquired by the donor the manner of acquisition and the donor’s cost or adjusted_basis the instructions to form_8283 state that i f you have reason- able cause for not providing the information attach an explanation so your deduction will not automatically be disallowed in the relevant boxes on the form_8283 coal holdings claimed a deduction of dollar_figure million and reported dollar_figure million as donor’s cost or adjusted_basis in box e it stated that it had acquired the property by purchase whereas it had actually acquired the property by contribution box d which directs the tax- payer to supply the date on which the property was acquired was left blank these omissions were not cured by the supplemental statement that coal holdings appended to the form_8283 however the appraisal included with the return re- cited in a section captioned history and ownership that the big_number acres were conveyed to coal property holdings llc by a quit claim deed from lindsay land llc recorded september 23rd e irs examination the irs selected coal holdings’ return for examination on novem- ber the irs issued an fpaa to coal land manager llc the partner- ship’s tmp the fpaa disallowed the charitable_contribution_deduction in full concluding that it has not been established that all of the requirements of sec_170 have been satisfied for the contribution of property alternatively the fpaa determined that coal holdings had failed to establish that the fair_market_value of the contributed_property interest was dollar_figure as claimed on the return the fpaa determined a accuracy-related_penalty under sec_6662 applicable in the case of a gross_valuation_misstatement and in the alternative a penalty under other provisions of sec_6662 petitioner time- ly petitioned for readjustment of partnership items under sec_6226 see sec_6226 d f questions presented in date respondent moved for partial summary_judgment and sever- al rounds of briefing ensued respondent urges that the charitable_contribution_deduction should be disallowed as a matter of law on three alternative grounds he first contends that coal holdings failed to a ttach a fully completed appraisal_summary to its return as the regulations require see sec_1_170a-13 income_tax regs on the form_8283 coal holdings left the date acquired by donor box blank and in respondent’s view gave a misleading description of how it acquired the property cf reri holdings i llc v commissioner 149_tc_1 finding form_8283 noncompliant because it failed to disclose cost or adjusted_basis aff’d sub nom blau v commissioner 924_f3d_1261 d c cir belair woods llc v commissioner tcmemo_2018_159 same second respondent contends that the dollar_figure million valuation was predicat- ed on the erroneous assumption that the easement deed categorically prohibits all mining on the property although the easement deed prohibits surface mining respondent interprets it to allow subsurface mining unless in the reasonable dis- cretion of grantee such activity would significantly impair or interfere with the conservation purposes because the technical report appended to the appraisal opines that the potential social consequences of the surface effects of underground mining are minimal respondent contends that the conservan- cy would have no reasonable basis to object to properly conducted subsurface mining asserting that the highest_and_best_use of the property is thus the same on a before and after basis respondent concludes that petitioner has not estab- lished for the easement a value greater than zero third respondent contends that the conservation purposes are not protect- ed in perpetuity sec_170 because the easement deed fails to comply with the regulations governing judicial extinguishment those regulations provide that in the event the easement is extinguished and the property is sold the charita- ble grantee must be entitled to a proportionate share of the proceeds as defined by formula sec_1_170a-14 and ii income_tax regs concluding as we do that respondent is entitled to summary_judgment on this third ground we find no need to address his other arguments at this stage of the case a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly unnecessary and time-consuming trials see 116_tc_73 we may grant partial summary_judgment regard- ing an issue as to which there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the parties agree on all material facts relating to whether the easement deed complies with the judicial extinguishment provisions of the governing regulation we conclude that this issue is appropriate for sum- mary adjudication b statutory and regulatory framework sec_170 allows a deduction for any charitable_contribution made within the taxable_year if the taxpayer makes a charitable_contribution of proper- ty other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time the gift is made see sec_1_170a-1 income_tax regs the code generally restricts a taxpayer’s charitable_contribution_deduction for the donation of an interest in property which consists of less than the taxpay- er’s entire_interest in such property sec_170 but there is an exception to this rule for a qualified_conservation_contribution sec_170 this exception applies where the taxpayer makes a contribution of a quali- fied real_property interest the donee is a qualified_organization and the contribution is exclusively for conservation purposes sec_170 sec_170 provides that a contribution will not be treated as be- ing made exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity the regulations interpreting this provision recognize that a subsequent unexpected change in the conditions surrounding the donated property can make impossible or impractical the continued use of the proper- ty for conservation purposes sec_1_170a-14 income_tax regs de- spite that possibility the conservation_purpose can nonetheless be treated as pro- tected in perpetuity if the restrictions are extinguished by judicial proceeding and the easement deed ensures that the charitable donee following sale of the proper- ty will receive a proportionate share of the proceeds and use those proceeds con- sistently with the conservation purposes underlying the original gift ibid in ef- fect the perpetuity requirement is deemed satisfied because the sale proceeds replace the easement as an asset deployed by the donee exclusively for conser- vation purposes sec_170 sec_1_170a-14 income_tax regs provides that the donee must be entitled to proceeds determined under paragraph g ii that paragraph captioned proceeds provides in part as follows f or a deduction to be allowed under this section at the time of the gift the donor must agree that the donation of the perpetual conserva- tion restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that is at least equal to the proportionate value that the perpetual conservation restriction at the time of the gift bears to the value of the property as a whole at that time for purposes of this paragraph that proportion- ate value of the donee’s property rights shall remain constant ac- cordingly when a change in conditions gives rise to the extinguish- ment of a perpetual conservation restriction under paragraph g i of this section the donee organization on a subsequent sale ex- change or involuntary_conversion of the subject property must be entitled to a portion of the proceeds at least equal to that proportion- ate value of the perpetual conservation restriction unless state law provides that the donor is entitled to the full proceeds in this case neither party contends that coal holdings would be entitled to the full proceeds under applicable state law the courts have described this regulation as creating a single--and exceed- ingly narrow--exception to the requirement that a conservation_easement impose a perpetual use restriction on real_property 774_f3d_221 4th cir aff’g 140_tc_1 the requirements of this regulation are strictly construed carroll t c pincite if the charitable grantee is not absolutely entitled to a proportionate share of extinguishment proceeds then the conservation_purpose of the contribution is not protected in perpetuity ibid in carroll we upheld the disallowance of a charitable_contribution_deduction where the easement did not satisfy these requirements as we noted the regula- tion requires the grantee’s proportionate share upon extinguishment of a conser- vation easement to be a percentage determined by a fraction the numerator of which is the fair_market_value of the conservation_easement on the date of the gift and the denominator of which is the fair_market_value of the property as a whole on the date of the gift id pincite in carroll the easement deed provided that the numerator would instead be the deduction for federal_income_tax pur- poses allowable by reason of this grant id pincite as we explained the chari- table contribution deduction allowable could be considerably lower than the fair_market_value of the easement--indeed could be as low as zero--if the irs disal- lowed the deduction on grounds unrelated to valuation see id pincite n thus because the charitable grantee was not guaranteed a proportionate share of extinguishment proceeds based on the fair_market_value of the conservation ease- ment at the time of the gift we held that the easement was not a qualified_conservation_contribution eligible for deduction id pincite c analysi sec_1 satisfaction of regulatory requirements in carroll the easement deed failed to satisfy the requirements set forth above because of a defect in the multiplier--ie the fraction used to calculate the charity’s proportionate share of the proceeds in this case respondent alleges de- fects in computation of the multiplicand and the product these defects may be il- lustrated by an example assume that the conservation purposes underlying the easement become im- possible to achieve the easement is extinguished in a judicial proceeding and the property is sold on december for dollar_figure million a price equal to its then fair_market_value the regulations require that the conservancy be entitled to a portion of the proceeds that is at least equal to the proportionate value that the perpetual conservation restriction at the time of the gift bears to the value of the property as a whole at that time sec_1_170a-14 income_tax regs the claimed value of the perpetual conservation restriction at the time of the gift was dollar_figure million and the value of the property as a whole at that time was said to be dollar_figure million dividing the former by the latter yields a multiplier of multiplying dollar_figure million by that fraction yields dollar_figure as the amount of proceeds that the conservancy must be guaranteed to receive see ibid under the easement deed the conservancy in this scenario could come up short for two reasons first the multiplicand to which the fraction is applied is not the sale proceeds rather the multiplicand as provided in sec_9_2 of the easement deed is the fair_market_value of the property unencumbered by this easement --an amount presumably equivalent to the sale proceeds-- minus any increase in value after the date of this grant attributable to improvements on date when the easement was granted the improvements to the property included natural_gas wells two cell phone towers various roads and various electricity installations sec_4 reserves to coal holdings the right to provide additional utility installations and section dollar_figure reserves to it the right to install roads and or driveways for vehicular access to areas of the property on which the existing and additional structures and related ancillary im- provements are and may be constructed the increase in value attribut- able to improvements would thus be the sum of any appreciation between date and december in the value of the improvements that existed when the easement was granted and the fair_market_value of any new improvements that coal holdings made to the property during that 17-year period assume that the overall increase in value attributable to improve- ments is dollar_figure million as of december under sec_9_2 of the ease- ment deed that dollar_figure million is subtracted from the sale proceeds viz the fair_market_value of the property when sold before the apportionment fraction is ap- plied this would yield dollar_figure as the conservancy’s tentative share of the proceeds dollar_figure million second the conservancy’s tentative share is then adjusted further by sec_9_1 of the easement deed it provides that the amount of the proceeds to which the grantee shall be entitled shall be the amount determined under sec_9_2 but only after the satisfaction of prior claims prior claims against the sale proceeds might be held by the lessees of the oil_and_gas wells by the oper- ators of the cell phone towers or by other persons holding claims against coal holdings according to section dollar_figure of the easement deed the rights of those in possession of those wells and towers predate this easement assume that dollar_figure million is paid on december to satisfy prior claims the net_proceeds for the conservancy would thus be reduced to dollar_figure--about dollar_figure million less than the dollar_figure that the regulation would dictate on the facts we have assumed to be the amount of proceeds to which the conservancy must be entitled see sec_1_170a-14 income_tax regs the requirements of this regulation are strictly construed carroll t c pincite in this case as in carroll the charitable grantee is not absolutely entitled to a proportionate share of the proceeds in the event the property is sold following judicial extinguishment of the easement ibid we accordingly conclude here as we did there that the charitable_contribution_deduction must be denied in its entirety because the conservation_purpose of the contribution is not protected in perpetuity see ibid this conclusion derives strong support from the recent opinion of the fifth circuit in pbbm-rose hill ltd v commissioner 900_f3d_193 5th cir the easement deed there provided that the charitable grantee would receive in the event of a sale following judicial extinguishment of the easement a defined share of the amount of proceeds remaining after deduction of selling_expenses and the amount attributable to improvements constructed upon the conservation area pursuant to the grantor’s reserved rights ibid the fifth circuit held that the charitable_contribution_deduction was properly denied because of noncompliance with the judicial extinguishment regulation t he plain language of the regulation states that upon judicial ex- tinguishment the donee must be entitled to a portion of the proceeds at least equal to the proportionate value as defined in the regulation the ordinary meaning of proceeds is the total amount brought in the regulation does not indicate that any amount including that attributable to improvements may be subtrac- ted out the word must clearly mandates that the donee receive at least the proportionate value of the proceeds accord- ingly as the easement deed permits the deduction of the value of improvements from the proceeds prior to the donee taking its share the provision fails to meet the requirement set forth in section 170a-14 g ii income_tax regs id pincite- citations omitted the taxpayers in pbbm-rose hill filed a petition for panel reconsideration and a petition for rehearing en_banc they stated that improvements clauses of the sort involved in that case appeared in templates for conservation_easement deeds published by the land trust alliance and by many individual land trusts by holding such clauses to violate the judicial extinguishment regulation the panel’s opinion was said to frustrate the legitimate reliance interests of countless taxpayers land trusts and conservation agencies without dissent the fifth circuit denied both petitions for rehearing on date petitioner’s arguments petitioner seems to recognize that one or both of the provisions discussed above may be problematic under the judicial extinguishment regulation but it contends that the easement deed contains a treasury regulation override man- dating that these provisions be interpreted to conform to the regulatory require- ments as we have construed them we conclude that the text to which petitioner refers constitutes a condition_subsequent saving clause which we and other courts have consistently declined to enforce sec_9_1 of the easement deed states that the amount of proceeds to which the conservancy shall be entitled after the satisfaction of prior claims shall be the stipulated fair_market_value of this easement as determined in accordance with sec_9_2 or sec_1_170a-14 if different from sec- 4the land trust alliance and others have advanced similar arguments in amicus curiae briefs filed in this court in cases presenting the question we address here see eg red oak estates llc v commissioner t c dkt no cottonwood place llc v commissioner t c dkt no belair woods llc v commissioner t c dkt no englewood place llc v com- missioner t c dkt no maple landing llc v commissioner t c dkt no riverside place llc v commissioner t c dkt no village at effingham llc v commissioner t c dkt no tion emphasis added sec_9_2 states it is intended that this sec_9_2 be interpreted to adhere to and be consistent with sec_1 g ii of the regulations section of the easement deed captioned liberal con- struction states that this easement shall be liberally construed in favor of the grant to qualify as a qualified_conservation_contribution we conclude that sec_9_1 of the easement deed embodies a condition_subsequent saving clause because it purports to countermand the plain text of the easement deed in the event of a future adverse occurrence sec_9_1 requires that the conservancy’s share of the proceeds be determined under the formula set forth in sec_9_2 unless that formula is different from the requirements of sec_1_170a-14 income_tax regs the improvements clause in sec_9_2 grants coal holdings valuable property rights indeed the value of those property rights would be dollar_figure million on the facts we have hypothesized see supra pp the only circumstance in which the regulation could be determined to require a calculation different from sec_9_2 in derogation of coal holdings’ property rights would be if some tribunal state or federal authoritatively so held the clear effect of sec_9_1 is thus to cancel the literal requirements of sec_9_2 in the event the latter are determined to be noncompliant sec_9_1 thus constitutes a condition_subsequent saving clause the courts have consistently declined to enforce such provisions in belk the easement deed permitted the parties by amending that document to swap land in and out of the easement belk f 3d pincite the fourth circuit af- firming this court held that this right of substitution violated the granted in per- petuity requirement of sec_170 see id pincite the taxpayers sought to rescue their deduction by relying on a saving clause in the easement deed it provided that the charitable grantee shall have no right or power to agree to any amendments that would result in this conservation_easement failing to qualify as a qualified_conservation_contribution under s ection h the taxpayers in belk contended that if the court_of_appeals were to hold as it did that sec_170 barred substitutions of property the saving clause operated to redeem their deduction by precluding the parties from executing an amendment allowing such substitution the taxpayers thus argued that the savings_clause negate d a right clearly articulated in the easement--their right to substitute property--but only if triggered by an adverse determination by this court belk f 3d pincite the fourth circuit refused to give effect to this provision when a savings_clause provides that a future event alters the tax consequences of a conveyance the court explained the savings_clause imposes a condition_subsequent and will not be enforced id pincite citing 142_f2d_824 4th cir the taxpayers attempted to distinguish procter noting that the saving clause in procter altered the conveyance following an adverse irs deter- mination or court judgment whereas the saving clause in belk d id not express- ly invoke the irs or a court ibid the fourth circuit found this a distinction without a difference ibid because the saving clause purported to alter contract rights it was triggered by a determination that c ould only be made by either the irs or a court id pincite the fourth circuit likewise rejected the taxpayers’ argument that the saving clause was simply ‘an interpretive clause’ meant to ensure the ‘overriding inten- tion’ of the parties that the easement qualify as a charitable deduction id pincite the court found that there existed no open interpretive question for the savings_clause to ‘help’ clarify since the reserved right to substitute property was clear from the face of the easement ibid if the taxpayers’ overriding intent had been that the easement qualify under sec_170 the court suggested they would not have included a provision so clearly at odds with the language of sec_170 id pincite the court refused to apply the saving clause as the taxpayers wished ruling that to do so would be sanctioning the very same ‘trifling with the judicial process’ that the court had previously condemned ibid quoting procter f 2d pincite we reached a similar conclusion in palmolive bldg inv’rs llc v com- missioner 149_tc_380 that case like this one involved a provision in an easement deed governing distribution of proceeds following judicial exting- uishment of the use restriction we held that the provision at issue violated the protected in perpetuity requirement of sec_170 because banks holding mortgages against the conserved property were given preferential claims-- prior to the lien held by the grantee organization--to any proceeds received from condemnation see id pincite citing sec_1_170a-14 income_tax regs the taxpayer argued that if we were to find this provision not in compli- ance with the regulation the easement deed contained a saving clause that would apply to retroactively reform the deed to comply with the regulations id pincite the paragraph governing judicial extinguishment in that case stated it is the intention of grantor that the provisions of this paragraph comply with all applicable_requirements of the income_tax regula- tions governing qualified conservation contributions particularly the requirements of sec_1_170a-14 thereof in the event that any of the provisions of this paragraph conflict or are inconsistent with such regulations they shall be deemed to be amended to the extent necessary to eliminate such conflict or inconsistency and to bring them into full compliance with such regulations id pincite emphasis omitted we held that the taxpayer’s attempted use of a saving clause to reform the deed to comply with the regulation wa s not valid id pincite w hen a sav- ings clause provides that a future event alters the tax consequences of a convey- ance the savings_clause imposes a condition_subsequent and will not be enforced ibid quoting belk f 3d pincite see 130_tc_1 finding a contingent disclaimer ineffective because it depend ed for its effectiveness on a condition_subsequent aff’d 586_f3d_1061 8th cir petitioner urges that the text on which it relies does not constitute an imper- missible saving clause but rather sets forth a permitted interpretation provision petitioner urges that sec_1_170a-14 income_tax regs is ambiguous--or at least was ambiguous when the easement deed was executed in 2013--because a irs private_letter_ruling appeared to permit adjustment of post-judicial- extinguishment proceeds to reflect appreciation in the value of improvements see priv ltr rul date according to petitioner sec_9_1 and sec_9_2 of the easement deed took account of this regulatory ambiguity and supplied an interpretation directive designed to ensure that the conservancy would receive in all events whatever proceeds the regulation was ultimately interpreted to mandate we are not persuaded the taxpayer in pbbm-rose hill brought the same irs private_letter_ruling to the fifth circuit’s attention but that court paid no heed to it finding the regulation unambiguous on its face see pbbm-rose hill f 3d pincite the fourth circuit in belk similarly found the property substitution provision of the easement deed to be unambiguous it accordingly rejected the taxpayer’s effort to characterize the saving clause as simply ‘an interpretive clause’ meant to ensure the ‘overriding intention’ of the parties that the easement qualify for a tax deduction belk f 3d pincite we agree with both courts of appeals sec_1_170a-14 in- come tax regs plainly requires that the charitable grantee be guaranteed to re- ceive upon a sale following judicial extinguishment of the easement its full pro- portionate share of the sale proceeds sec_9_2 of the easement deed violates this requirement by providing that coal holdings will receive all of the sale pro- ceeds to the extent those proceeds are attributable to appreciation in the value of improvements this provision creates valuable property rights in coal holdings the saving clause purports to override sec_9_2’s plain terms in deroga- tion of coal holdings’ property rights in the event the requirements of the governing regulation are determined to be different from those of sec_9_2 contrary to petitioner’s view this text cannot be characterized as an interpreta- tion directive or an interpretational aid because there is nothing that needs in- terpretation the terms of sec_9_2 are clear and unambiguous as in belk there is no open interpretive question for the savings_clause to ‘help’ clarify belk f 3d pincite rather than interpreting an ambiguous provision the text to which petitioner refers purports to countermand the effect of an unambiguous provision but only in the event of an adverse future occurrence this is a classic condition_subsequent saving clause and we decline to give it effect see pal- molive bldg inv’rs llc t c pincite cf estate of cline v commissioner tcmemo_1982_90 43_tcm_607 giving effect to a provision that clarified ambiguous language in a poorly drafted prenuptial agreement as opposed to being a savings_clause that would undertake to change the property interests otherwise created finally even if the saving clause were thought capable of overriding the improvements clause of sec_9_2 petitioner faces a distinct problem in sec_9_1 it provides that t he amount of the proceeds to which the grantee shall be entitled after the satisfaction of prior claims shall be the stipulated fair_market_value of this easement as determined under sec_9_2 or if different the governing regulation the conservancy’s share of the proceeds would thus be reduced by any amounts paid in satisfaction of prior claims--eg claims against coal holdings by the oil_and_gas lessees or cell tower operators--even if the ease- ment’s fair_market_value were determined exactly as the regulation requires the easement deed thus manifests the same defect as the easement deed in palmolive where banks holding mortgages against the conserved property were granted pre- ferential claims--before the lien held by the grantee organization--to any proceeds received from condemnation see palmolive bldg inv’rs llc 149_tc_398 we held in palmolive that the conservation_purpose for that reason was not pro- tected in perpetuity sec_170 and the same conclusion would follow here 5petitioner discerns no fault in the prior claims provision asking rhetori- cally how else would prior claims be addressed it is not necessarily unreas- onable for a deed to provide that prior claims may be paid from sale proceeds what is unreasonable and what violates the judicial extinguishment regulation is the requirement of sec_9_1 that all prior claims be paid out of the conserv- ancy’s share of the proceeds even if those claims represent liabilities of coal holdings to reflect the foregoing an order will be issued granting respondent’s motion for partial summary_judgment
